Fish, J.
1. “ Except in case of railroad companies, the master is not liable to one servant for injuries arising from the negligence or misconduct of other servants about the same business.” Civil Code, §2610. Accordingly, a petition did not set forth a cause of action which alleged in substance, that the plaintiff’s husband was a night watchman in the employ of the defendant company, which was engaged in operating a sawmill, and that while in discharge of his duty as watchman he was killed by the explosion of the boiler of the defendant company used in running such mill, and that the explosion was caused by reason of certain specified acts of negligence on the part of the company’s engineer, who had charge of the boiler at the time. Brush Electric Light & Power Co. v. Wells, ante, 192.
Argued February 19,
Decided March 3, 1900.
Action for damages. Before Judge Seabrook. McIntosh superior court. May term, 1899.
O’Connor, O’Byrne & Hartridge, for plaintiff.
Garrard, Meldrim & Newman, for defendant.
2. As there was no cause of action set out, the petition did not contain enough to amend by.

Judgment affirmed.


All the Justices concurring.